         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JODY KING,
                               Plaintiff,

                 -against-                                         1:21-CV-03327 (AJN) (RWL)
CEREBRAL PALSY ASSOCIATIONS OF                                     DEFENDANTS’ ANSWER TO
NEW YORK STATE, INC. d/b/a                                         PLAINTIFF’S COMPLAINT
CONSTRUCTIVE PARTNERSHIPS
UNLIMITED, JAMES LEVY, ELVERT
DIKIY, and JOSEPH PANCARI,

                              Defendants.



               Defendants United Cerebral Palsy Associations of New York State, Inc., sued

herein incorrectly as “Cerebral Palsy Associations of New York State, Inc. d/b/a Constructive

Partnerships Unlimited” (“CPU”), James Levy (“Levy”), Elvert Dikiy (“Dikiy”), Joseph Pancari

(“Pancari”) (collectively, with CPU, “Defendants”), by and through their undersigned counsel,

Jackson Lewis P.C., hereby respond to the allegations set forth in the Complaint (the “Complaint”)

filed by Plaintiff Jody King (“Plaintiff”) and state as follows:

         AS TO “PRELIMINARY STATEMENT & NATURE OF THE ACTION”

               1.      Defendants admit that Plaintiff purports to assert claims under the Family

and Medical Leave Act, the Americans with Disabilities Act, the New York State Human Rights

Law, and the New York City Human Rights Law, but, except so admitted, deny the remaining

allegations set forth in Paragraph “1” of the Complaint.

               2.      The allegations set forth in Paragraph “2” of Plaintiff’s Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph “2” of the Complaint.



                                                  1
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 2 of 23




                                           AS TO “PARTIES”

               3.      Defendants deny knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “3” of the Complaint.

               4.      The allegations set forth in Paragraph “4” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph “4” of the Complaint, except aver that

Plaintiff was employed by CPU from approximately August 10, 2009 through on or about

December 24, 2020.

               5.      Defendants deny the allegations set forth in Paragraph “5” of the Complaint,

except aver that CPU is a domestic not-for-profit corporation headquartered in New York County

in New York State.

               6.      The allegations set forth in Paragraph “6” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph “6” of the Complaint, except aver that CPU

is a domestic not-for-profit corporation headquartered in New York County in New York State.

               7.      Defendants deny the allegations set forth in Paragraph “7” of the Complaint,

except aver that Levy currently resides in New York County.

               8.      The allegations set forth in Paragraph “8” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph “8” of the Complaint, except aver that Levy

had supervisory authority over Plaintiff while he was employed by CPU from approximately

August 3, 2015 through December 24, 2020.




                                                  2
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 3 of 23




               9.      Defendants deny the allegations set forth in Paragraph “9” of the Complaint,

except aver that Dikiy currently resides in New York County.

               10.     The allegations set forth in Paragraph “10” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph “10” of the Complaint, except aver that

Dikiy had supervisory authority over Plaintiff while he was employed by CPU from approximately

October 1, 2016 through December 24, 2020.

               11.     Defendants deny the allegations set forth in Paragraph “11” of the

Complaint, except aver that Pancari currently resides in New York State.

               12.     The allegations set forth in Paragraph “12” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph “12” of the Complaint, except aver that

Pancari had supervisory authority over Plaintiff while he was employed by CPU from

approximately August 10, 2009 through December 24, 2020.

  JURISTICTION, VENUE, AND EXHAUSTION OF ADMINISTRATIVE REMEDIES

               13.     The allegations set forth in Paragraph “13” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants admit that this Court has subject matter jurisdiction, generally, pursuant to the statutes

cited in Paragraph “13” of the Complaint, but deny that jurisdiction should be exercised in this

case, and further deny all remaining allegations set forth in Paragraph “13” of the Complaint.

               14.     The allegations set forth in Paragraph “14” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,




                                                 3
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 4 of 23




Defendants deny that the Court should exercise supplemental jurisdiction, and deny all remaining

allegations set forth in Paragraph “14” of the Complaint.

               15.     The allegations set forth in Paragraph “15” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny that this Court should exercise jurisdiction in this case, but admit that to the extent

venue is proper, venue is appropriate in the Southern District of New York, and further deny all

remaining allegations set forth in Paragraph “15” of the Complaint.

               16.     The allegations set forth in Paragraph “16” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph “16” of the Complaint.

               17.     Defendants deny the allegations set forth in Paragraph “17” of the

Complaint.

               18.     The allegations set forth in Paragraph “18” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “18” of the Complaint.

               19.     Defendants deny knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “19” of the Complaint.

               20.     Defendants deny knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “20” of the Complaint.

               21.     Defendants deny knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “21” of the Complaint.




                                                  4
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 5 of 23




                                     AS TO “FACTUAL ALLEGATIONS”

               22.     Defendants deny the allegations set forth in Paragraph “22” of the

Complaint, except aver Plaintiff was employed by CPU as a full time Level 1 Behavioral

Intervention Specialist from approximately August 10, 2009 through December 24, 2020.

               23.     Defendants deny the allegations set forth in Paragraph “23” of the

Complaint, except aver that Plaintiff was employed in a full time position by CPU for nearly eleven

years.

               24.     Defendants deny knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “24” of the Complaint.

               25.     The allegations set forth in Paragraph “25” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations set forth in Paragraph “25” of the Complaint.

               26.     The allegations set forth in Paragraph “26” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations set forth in Paragraph “26” of the Complaint.

               27.     Defendants deny knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations set forth in Paragraph “27” of the Complaint, and Defendants

respectfully refer the Court to Plaintiff’s doctor’s notes for their true and accurate content.

               28.     Defendants deny the allegations set forth in Paragraph “28” of the

Complaint.




                                                  5
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 6 of 23




               29.    The allegations set forth in Paragraph “29” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “29” of the Complaint.

               30.    The allegations set forth in Paragraph “30” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “30” of the Complaint, except

aver Plaintiff availed himself of short-term disability benefits under New York State law.

               31.    Defendants deny the allegations set forth in Paragraph “31” of the

Complaint.

               32.    Defendants deny the allegations set forth in Paragraph “32” of the

Complaint.

               33.    Defendants deny the allegations set forth in Paragraph “33” of the

Complaint.

               34.    The allegations set forth in Paragraph “34” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “34” of the Complaint.

               35.    Defendants deny the allegations set forth in Paragraph “35” of the

Complaint.

               36.    The allegations set forth in Paragraph “36” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “36” of the Complaint.




                                                6
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 7 of 23




               37.    The allegations set forth in Paragraph “37” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “37” of the Complaint.

               38.    The allegations set forth in Paragraph “38” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “38” of the Complaint.

               39.    The allegations set forth in Paragraph “39” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “39” of the Complaint.

               40.    The allegations set forth in Paragraph “40” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny all remaining allegations set forth in Paragraph “40” of the Complaint.

                      AS TO “COUNT ONE: Interference in Violation of the FMLA,
                                    29 U.S.C. § 2615(a)(1)”

               41.    Defendants repeat and reallege their responses to the allegations contained

in Paragraphs “1” through “40” of the Complaint, as though fully set forth herein.

               42.    The allegations set forth in Paragraph “42” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants aver that CPU is an “employer covered by the FMLA”.

               43.    The allegations set forth in Paragraph “43” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph “43” of the Complaint.

               44.    The allegations set forth in Paragraph “44” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

                                                7
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 8 of 23




Defendants aver that Plaintiff commenced employment in a full time position with CPU in or

around August 10, 2009.

               45.     The allegations set forth in Paragraph “45” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations set forth in Paragraph “45” of the Complaint.

               46.     The allegations set forth in Paragraph “46” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations set forth in Paragraph “46” of the Complaint, and Defendants respectfully refer the

Court to Plaintiff’s doctor’s notes for their true and accurate content.

               47.     The allegations set forth in Paragraph “47” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations set forth in Paragraph “47” of the Complaint.

               48.     Defendants deny the allegations set forth in Paragraph “48” of the

Complaint.

               49.     Defendants deny the allegations set forth in Paragraph “49” of the

Complaint.

               50.     Defendants deny the allegations set forth in Paragraph “50” of the

Complaint.

               51.     Defendants deny the allegations set forth in Paragraph “51” of the

Complaint.



                                                  8
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 9 of 23




               52.     Defendants deny the allegations set forth in Paragraph “52” of the

Complaint.

               53.     Defendants deny the allegations set forth in Paragraph “53” of the

Complaint.

                        AS TO “COUNT TWO: Retaliation in Violation of the FMLA,
                                      29 U.S.C. § 2615(a)(2)”

               54.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “51” under Count Two of the Complaint. Defendants

repeat and reallege their responses to the allegations contained in each and every Paragraph above,

as though fully set forth herein.

               55.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “52” under Count Two of the Complaint. The

allegations set forth in Paragraph “52” under Count Two of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations set forth in

Paragraph “52” under Count Two of the Complaint.

               56.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “53” under Count Two of the Complaint. The

allegations set forth in Paragraph “53” under Count Two of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “53” under Count Two of the Complaint.

               57.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “54” under Count Two of the Complaint. The

allegations set forth in Paragraph “54” under Count Two of the Complaint state conclusions of law

                                                 9
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 10 of 23




to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “54” under Count Two of the Complaint.

              58.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “55” under Count Two of the Complaint. Defendants

deny the allegations set forth in Paragraph “55” under Count Two of the Complaint.

              59.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “56” under Count Two of the Complaint. Defendants

deny the allegations set forth in Paragraph “56” under Count Two of the Complaint.

              60.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “57” under Count Two of the Complaint. Defendants

deny the allegations set forth in Paragraph “57” under Count Two of the Complaint.

              61.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “58” under Count Two of the Complaint. The

allegations set forth in Paragraph “58” under Count Two of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “58” under Count Two of the Complaint.

              62.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “59” under Count Two of the Complaint. The

allegations set forth in Paragraph “59” under Count Two of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “59” under Count Two of the Complaint.




                                               10
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 11 of 23




               63.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “60” under Count Two of the Complaint. Defendants

deny the allegations set forth in Paragraph “60” under Count Two of the Complaint.

               AS TO “COUNT THREE: Failure to Provide a Reasonable Accommodation
                        in Violation of the ADA, 42 U.S.C. §§ 12181, et seq.”

               64.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “61” under Count Three of the Complaint.

Defendants repeat and reallege their responses to the allegations contained in each and every

Paragraph above, as though fully set forth herein.

               65.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “62” under Count Three of the Complaint. The

allegations set forth in Paragraph “62” under Count Three of the Complaint state conclusions of

law to which no response is required. Defendants deny knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations set forth in Paragraph “62” under Count

Three of the Complaint.

               66.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “63” under Count Three of the Complaint.

Defendants deny the allegations set forth in Paragraph “63” under Count Three of the Complaint,

except Defendants respectfully refer the Court to Plaintiff’s doctor’s notes for their true and

accurate content.

               67.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “64” under Count Three of the Complaint.

Defendants deny the allegations set forth in Paragraph “64” under Count Three of the Complaint.




                                                11
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 12 of 23




               68.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “65” under Count Three of the Complaint.

Defendants deny the allegations set forth in Paragraph “65” under Count Three of the Complaint.

               69.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “66” under Count Three of the Complaint.

Defendants deny the allegations set forth in Paragraph “66” under Count Three of the Complaint.

                AS TO “COUNT FOUR: Retaliation in Violation of the ADA,
                            42 U.S.C. §§ 12181, et seq.”
               70.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “67” under Count Four of the Complaint.

Defendants repeat and reallege their responses to the allegations contained in each and every

Paragraph above, as though fully set forth herein.

               71.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “68” under Count Four of the Complaint.

Defendants deny the allegations set forth in Paragraph “68” under Count Four of the Complaint.

               72.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “69” under Count Four of the Complaint.

Defendants deny the allegations set forth in Paragraph “69” under Count Four of the Complaint,

except Defendants respectfully refer the Court to Plaintiff’s doctor’s notes for their true and

accurate content.

               73.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “70” under Count Four of the Complaint.

Defendants deny the allegations set forth in Paragraph “70” under Count Four of the Complaint,




                                                12
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 13 of 23




except Defendants respectfully refer the Court to Plaintiff’s doctor’s notes for their true and

accurate content.

               74.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “71” under Count Four of the Complaint.

Defendants deny the allegations set forth in Paragraph “71” under Count Four of the Complaint.

               75.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “72” under Count Four of the Complaint.

Defendants deny the allegations set forth in Paragraph “72” under Count Four of the Complaint.

               76.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “73” under Count Four of the Complaint.

Defendants deny the allegations set forth in Paragraph “73” under Count Four of the Complaint.

               77.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “74” under Count Four of the Complaint.

Defendants deny the allegations set forth in Paragraph “74” under Count Four of the Complaint.

                     AS TO “COUNT FIVE: Discrimination in Violation of the NYSHRL,
                                      N.Y. Exec. Law § 296”

               78.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “75” under Count Five of the Complaint. Defendants

repeat and reallege their responses to the allegations contained in each and every Paragraph above,

as though fully set forth herein.

               79.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “76” under Count Five of the Complaint. The

allegations set forth in Paragraph “76” under Count Five of the Complaint state conclusions of law




                                                13
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 14 of 23




to which no response is required. Defendants respectfully refer the Court to N.Y. Exec. Law §

296(1)(a) for its true and accurate content.

               80.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “77” under Count Five of the Complaint. The

allegations set forth in Paragraph “77” under Count Five of the Complaint state conclusions of law

to which no response is required. Defendants respectfully refer the Court to N.Y. Exec. Law §

297(9) for its true and accurate content.

               81.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “78” under Count Five of the Complaint. The

allegations set forth in Paragraph “78” under Count Five of the Complaint state conclusions of law

to which no response is required. Defendants respectfully refer the Court to N.Y. Exec. Law §

296(6) for its true and accurate content.

               82.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “79” under Count Five of the Complaint. The

allegations set forth in Paragraph “79” under Count Five of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny all

remaining allegations set forth in Paragraph “79” under Count Five of the Complaint.

               83.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “80” under Count Five of the Complaint. The

allegations set forth in Paragraph “80” under Count Five of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations set forth in

Paragraph “80” of the Complaint.



                                                 14
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 15 of 23




               84.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “81” under Count Five of the Complaint. Defendants

deny the allegations set forth in Paragraph “81” under Count Five of the Complaint.

               85.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “82” under Count Five of the Complaint. Defendants

deny the allegations set forth in Paragraph “82” under Count Five of the Complaint.

                       AS TO “COUNT SIX: Retaliation in Violation of the NYSHRL,
                                      N.Y. Exec. Law § 296)”

               86.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “83” under Count Six of the Complaint. Defendants

repeat and reallege their responses to the allegations contained in each and every Paragraph above,

as though fully set forth herein.

               87.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “84” under Count Six of the Complaint. The

allegations set forth in Paragraph “84” under Count Six of the Complaint state conclusions of law

to which no response is required. Defendants respectfully refer the Court to N.Y. Exec. Law §

296(7) for its true and accurate content.

               88.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “85” under Count Six of the Complaint. The

allegations set forth in Paragraph “85” under Count Six of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “85” of the Complaint.

               89.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “86” under Count Six of the Complaint. The

                                                15
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 16 of 23




allegations set forth in Paragraph “86” under Count Six of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “86” of the Complaint.

               90.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “87” under Count Six of the Complaint. The

allegations set forth in Paragraph “87” under Count Six of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “87” of the Complaint.

               91.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “88” under Count Six of the Complaint. The

allegations set forth in Paragraph “88” under Count Six of the Complaint state conclusions of law

to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “88” of the Complaint.

                  AS TO “COUNT SEVEN: Discrimination in Violation of the NYCHRL,
                                N.Y.C. Admin. Code § 8-107(1)(a)

               92.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “89” under Count Seven of the Complaint.

Defendants repeat and reallege their responses to the allegations contained in each and every

Paragraph above, as though fully set forth herein.

               93.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “90” under Count Seven of the Complaint. The

allegations set forth in Paragraph “90” under Count Seven of the Complaint state conclusions of

law to which no response is required. Defendants respectfully refer the Court to N.Y.C. Admin.

Code § 8-107(1)(a) for its true and accurate content.

                                                16
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 17 of 23




               94.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “91” under Count Seven of the Complaint. The

allegations set forth in Paragraph “91” under Count Seven of the Complaint state conclusions of

law to which no response is required. Defendants respectfully refer the Court to N.Y.C. Admin.

Code § 8-107(13) for its true and accurate content.

               95.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “92” under Count Seven of the Complaint. The

allegations set forth in Paragraph “92” under Count Seven of the Complaint state conclusions of

law to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “92” under Count Seven of the Complaint.

               96.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “93” under Count Seven of the Complaint. The

allegations set forth in Paragraph “93” under Count Seven of the Complaint state conclusions of

law to which no response is required. Defendants respectfully refer the Court to N.Y.C. Admin.

Code § 8-107(6) for its true and accurate content.

               97.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “94” under Count Seven of the Complaint. The

allegations set forth in Paragraph “94” under Count Seven of the Complaint state conclusions of

law to which no response is required. Defendants respectfully refer the Court to N.Y.C. Admin.

Code § 8-502 for its true and accurate content.

               98.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “95” under Count Seven of the Complaint. The

allegations set forth in Paragraph “95” under Count Seven of the Complaint state conclusions of



                                                  17
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 18 of 23




law to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “95” under Count Seven of the Complaint.

               99.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “96” under Count Seven of the Complaint. The

allegations set forth in Paragraph “96” under Count Seven of the Complaint state conclusions of

law to which no response is required. To the extent a response is required, Defendants deny

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations set

forth in Paragraph “96” of the Complaint.

               100.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “97” under Count Seven of the Complaint.

Defendants deny the allegations set forth in Paragraph “97” under Count Seven of the Complaint.

               101.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “98” under Count Seven of the Complaint. The

allegations set forth in Paragraph “98” under Count Seven of the Complaint state conclusions of

law to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “98” of the Complaint.

                AS TO “COUNT EIGHT: Retaliation in Violation of the NYCHRL, N.Y.C.
                                  Admin Code § 8-107(7)”

               102.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “99” under Count Eight of the Complaint.

Defendants repeat and reallege their responses to the allegations contained in each and every

Paragraph above, as though fully set forth herein.

               103.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “100” under Count Eight of the Complaint. The

                                                 18
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 19 of 23




allegations set forth in Paragraph “100” under Count Eight of the Complaint state conclusions of

law to which no response is required. Defendants respectfully refer the Court to N.Y.C. Admin.

Code § 8-107(7) for its true and accurate content.

               104.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “101” under Count Eight of the Complaint. The

allegations set forth in Paragraph “101” under Count Eight of the Complaint state conclusions of

law to which no response is required.

               105.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “102” under Count Eight of the Complaint. The

allegations set forth in Paragraph “102” under Count Eight of the Complaint state conclusions of

law to which no response is required. To the extent a response is required, Defendants deny

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations set

forth in Paragraph “102” under Count Eight of the Complaint.

               106.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “103” under Count Eight of the Complaint.

Defendants deny the allegations set forth in Paragraph “103” under Count Eight of the Complaint,

except Defendants respectfully refer the Court to Plaintiff’s doctor’s notes for their true and

accurate content.

               107.     Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “104” under Count Eight of the Complaint. The

allegations set forth in Paragraph “104” under Count Eight of the Complaint state conclusions of

law to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “104” of the Complaint.



                                                 19
         Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 20 of 23




                108.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “105” under Count Eight of the Complaint.

Defendants deny the allegations set forth in Paragraph “105” under Count Eight of the Complaint.

                109.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “106” under Count Eight of the Complaint. The

allegations set forth in Paragraph “106” under Count Eight of the Complaint state conclusions of

law to which no response is required. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “106” of the Complaint.

                110.    Defendants note that the Paragraph numbering in the Complaint is in error,

and that this Paragraph responds to Paragraph “107” under Count Eight of the Complaint.

Defendants deny the allegations set forth in Paragraph “107” of the Complaint.

                                 AS TO “PRAYER FOR RELIEF”

                Defendants deny that Plaintiff is entitled to the relief specified in the “Prayer For

Relief” section of the Complaint, including sub-paragraphs “A” through “K” and specifically deny

that Plaintiff is entitled to any of the relief he seeks.

                                     AS TO “JURY DEMAND”
                Defendants admit that Plaintiff demands a trial by jury and deny that Plaintiff has

stated a claim or is entitled to any relief whatsoever.

                   AS AND FOR AFFIRMATIVE AND OTHER DEFENSES

                Defendants assert the following affirmative and other defenses without assuming

any burden of production or proof that it would not otherwise have. Defendants reserve the right

to assert additional defenses as they may become known during the course of discovery and trial

preparation or otherwise.



                                                    20
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 21 of 23




                      AS AND FOR DEFENDANTS’ FIRST DEFENSE

               1.      The Complaint should be dismissed, in whole or in part, for failure to state

a claim upon which relief can be granted.

                     AS AND FOR DEFENDANTS’ SECOND DEFENSE

               2.      At all times relevant hereto, Defendants acted in good faith and did not

violate any rights which may be secured to Plaintiff under federal, state, or local laws, rules,

regulations, or guidelines.

                      AS AND FOR DEFENDANTS’ THIRD DEFENSE

               3.      Any and all actions taken by Defendants with regard to Plaintiff were based

on legitimate, non-discriminatory, and non-retaliatory business reasons, and would have been

taken regardless of Plaintiff’s alleged disability or alleged complaints about his employment.

                     AS AND FOR DEFENDANTS’ FOURTH DEFENSE

               4.      Plaintiff’s claims for discrimination and retaliation are barred and/or any

recovery of damages is precluded, in whole or in part, because Defendants exercised reasonable

care to prevent and promptly correct any alleged discriminatory or retaliatory behavior.

                      AS AND FOR DEFENDANTS’ FIFTH DEFENSE

               5.      Plaintiff’s claims for discrimination and retaliation are barred and/or any

recovery of damages is precluded because Plaintiff unreasonably failed to take advantage of

Defendants’ preventive and/or corrective opportunities or to otherwise avoid harm.

                      AS AND FOR DEFENDANTS’ SIXTH DEFENSE

               6.      Plaintiff’s claims for damages are barred, in whole or in part, because he

failed to use reasonable diligence to mitigate and/or minimize his alleged damages.




                                                21
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 22 of 23




                     AS AND FOR DEFENDANTS’ SEVENTH DEFENSE

               7.      Plaintiff’s claims are barred, in whole or in part, by the doctrines of laches,

estoppel, waiver, the after-acquired evidence doctrine, and/or other equitable defenses.

                      AS AND FOR DEFENDANTS’ EIGHTH DEFENSE

               9.      Plaintiff’s claims are barred, in whole or in part, because he did not suffer

damages attributable to any allegedly wrongful conduct by Defendants and/or because any

damages or injuries were caused by Plaintiff’s own conduct or the conduct of third parties.

                      AS AND FOR DEFENDANTS’ NINTH DEFENSE

               10.     Plaintiff is not entitled to recover any punitive damages against Defendants

because, inter alia, Defendants acted in good faith and did not commit, ratify, authorize, or

acquiesce in any malicious, willful, or reckless acts or omissions.

                      AS AND FOR DEFENDANTS’ TENTH DEFENSE

               11.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean

hands and in pari delicto.

                     AS AND FOR DEFENDANTS’ ELEVENTH DEFENSE

               12.     Plaintiff’s federal claims should be dismissed to the extent that Plaintiff

failed to exhaust his administrative remedies.

                    AS AND FOR DEFENDANTS’ TWELFTH DEFENSE

               13.     Plaintiff’s claims against the individual Defendants should be dismissed

to the extent that they are not employers within the meaning of the statutes cited within Plaintiff’s

complaint and thus cannot be held liable in their individual capacity.




                                                 22
        Case 1:21-cv-03327-AJN Document 15 Filed 06/18/21 Page 23 of 23




                AS AND FOR DEFENDANTS’ THIRTEENTH DEFENSE

              13.       Defendants reserve the right to amend their answer to raise additional

affirmative or other defenses or to pursue any available counterclaim against Plaintiff as those

claims or defenses become known during the litigation.

              WHEREFORE, Defendants respectfully request that this Court:

       a.     Dismiss the Complaint in its entirety, with prejudice;

       b.     Deny each and every demand, claim, and prayer for relief contained therein;

       c.     Award Defendants reasonable attorneys’ fees and costs incurred in defending

              against this meritless action; and

       d.     Grant such other and further relief to Defendants as the Court deems just and

              proper.

                                             Respectfully submitted,

                                             JACKSON LEWIS P.C.
                                             666 Third Avenue
                                             New York, New York 10017
                                             (212) 545-4000


Dated: June 18, 2021                  By:    /s/ Wendy J. Mellk
       New York, New York                    Wendy J. Mellk
                                             Gregory S. Slotnick



                                             ATTORNEYS FOR DEFENDANTS




                                               23
